Citation Nr: 1814893	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-50 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinea versicolor, claimed as a skin rash, to include as due to exposure to herbicide agents and/or as secondary to service-connected kidney disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969, with service in the Republic of Vietnam from October 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.

In February 2016 and March 2017, the Board remanded this matter for additional development.  Thereafter, in December 2017, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01.  An opinion was rendered in January 2018 and has been associated with the record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed tinea versicolor is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinea versicolor have been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed tinea versicolor (see April - June 2009 VA treatment records and January 2018 VHA opinion), was caused by his in-service exposure to herbicide agents and/or the sun, or, in the alternative, was caused or aggravated by his service-connected kidney disease.  As the Board herein awards service connection based on a finding that tinea versicolor is directly related to service, the Board need to reach the questions regarding presumptive or secondary service connection.

In December 2017, the Board reviewed the opinions of record regarding the etiology of the Veteran's diagnosed skin disorder, including those from March 2016, September 2016, and June 2017, and found such to be inadequate for appellate review.  As such, the Board sought an expert medical opinion from a VHA dermatologist to determine whether it was at least as likely as not that the Veteran's skin disorder was related to his military service or a service-connected disability.  

In January 2018, after reviewing the Veteran's medical records, the VHA dermatologist initially noted that tinea versicolor is an overgrowth of normal flora caused by exposure to heat and moisture.  Next, the examiner opined that, based on the Veteran's symptom of hypopigmentation, the correct diagnosis of his skin disorder was tinea versicolor, rather than vitiligo.  Ultimately, the dermatologist opined it is at least as likely as not that the Veteran's tinea versicolor was exacerbated by the hot and humid conditions of his service in Vietnam.

The Board finds that the January 2018 opinion provided by the VHA dermatologist is highly probative regarding a connection between the Veteran's tinea versicolor and his military service.  In this regard, while she did not provide a detailed rationale for the opinion reached, it is clear she considered the Veteran's reports regarding the conditions of his military service and the impact such would have on his skin.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Further, she has proven an advanced ability in assessing the etiology of skin disorders as reflected by the expertise required to work as a dermatologist.  Moreover, the Board has found that the other opinions are insufficient to decide the claim.  Thus, the Board finds that the January 2018 opinion is the most probative evidence of record regarding the relationship between the Veteran's service and his diagnosed tinea versicolor.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

Tangentially, the Board notes that, while the examiner opined that the Veteran's service exacerbated his tinea versicolor, his skin lymphatics were specifically noted to be normal upon his entrance into service.  As such, the presumption of soundness has attached, which operates to shield the Veteran from any finding that an unnoted skin disorder preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); see also 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Importantly, the presumption has not been rebutted as there is no clear and unmistakable evidence that the Veteran's tinea versicolor pre-existed service and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As such, the Veteran's skin is presumed to have been normal at the time of service and, while the examiner couched her opinion in terms of aggravation, it is logical that, if a pre-existing skin disorder could be aggravated by the conditions of Vietnam service, a non-existent skin disorder could be caused by such conditions.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that his tinea versicolor is directly related to his military service.  Consequently, service connection for such disorder is warranted.


ORDER

Service connection for tinea versicolor is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


